
	
		II
		111th CONGRESS
		2d Session
		S. 3090
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  availability of the saver’s credit and to make the credit
		  refundable.
	
	
		1.Modification of saver’s
			 credit
			(a)50 percent
			 credit for all taxpayers: expansion of phaseout rangesSubsection
			 (b) of section 25B of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(b)Applicable
				percentageFor purposes of this section—
						(1)In
				generalExcept as provided in paragraph (2), the applicable
				percentage is 50 percent.
						(2)PhaseoutThe
				percentage under paragraph (1) shall be reduced (but not below zero) by the
				number of percentage points which bears the same ratio to 50 percentage points
				as—
							(A)the excess
				of—
								(i)the taxpayer’s
				adjusted gross income for such taxable year, over
								(ii)the applicable
				dollar amount, bears to
								(B)the phaseout
				range.
							If any
				reduction determined under this paragraph is not a whole percentage point, such
				reduction shall be rounded to the nearest whole percentage point.(3)Applicable
				dollar amount; phaseout range
							(A)Joint
				returnsExcept as provided in subparagraph (B)—
								(i)the applicable
				dollar amount is $65,000, and
								(ii)the phaseout
				range is $20,000.
								(B)Other
				returnsIn the case
				of—
								(i)a head of a household (as defined in
				section 2(b)), the applicable dollar amount and the phaseout range shall be
				3/4 of the amounts applicable under subparagraph (A) (as
				adjusted under paragraph (4)), and
								(ii)any taxpayer who is not filing a joint
				return and who is not a head of a household (as so defined), the applicable
				dollar amount and the phaseout range shall be ½ of the
				amounts applicable under subparagraph (A) (as so adjusted).
								(4)Inflation
				adjustment of applicable dollar amountIn the case of any taxable year beginning
				in a calendar year after 2011, the dollar amount in paragraph (3)(A)(i) shall
				be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2010 for calendar year 1992 in subparagraph (B)
				thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$500..
			(b)Credit made
			 refundable
				(1)Credit made
			 refundableThe Internal
			 Revenue Code of 1986 is amended by moving section 25B to subpart C of part IV
			 of subchapter A of chapter 1 of such Code (relating to refundable credits), by
			 inserting section 25B after section 36A, and by redesignating section 25B as
			 section 36B.
				(2)Conforming
			 amendments
					(A)Sections 24(b)(3)(B), 25(e)(1)(C),
			 26(a)(1), and 1400C(d) of such Code are each amended by striking
			 25B,.
					(B)The last sentence
			 of section 25A(i)(5) of such Code is amended by striking 25B and
			 inserting 36B.
					(C)Sections 904(i) of
			 such Code is amended by striking 23, 24, and 25B, and inserting
			 23 and 24.
					(D)Section 6211(b)(4)(A) of such Code is
			 amended by inserting 36B, after 36A,.
					(E)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 25B.
					(F)The table of
			 sections for subpart C of such part is amended by adding at the end the
			 following new item:
						
							
								Sec. 36B. Elective deferrals and IRA
				contributions by certain
				individuals.
							
							.
					(G)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36B,
			 after 36A,.
					(c)Maximum
			 contributionsSubsection (a) of section 36B of the Internal
			 Revenue Code of 1986, as redesignated by subsection (b)(1), is amended to read
			 as follows:
				
					(a)Allowance of
				credit
						(1)In
				generalIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to the applicable percentage of so much of the qualified
				retirement savings contributions of the eligible individual for the taxable
				year as do not exceed the contribution limit.
						(2)Contribution
				limitFor purposes of
				paragraph (1)—
							(A)In
				generalExcept as otherwise provided in this paragraph, the
				contribution limit is $500 ($1,500 for taxable years beginning after
				2021).
							(B)Annual increases
				to reach $1,500In the case of taxable years beginning in a
				calendar year after 2011 and before 2022, the contribution limit shall be the
				sum of—
								(i)the contribution
				limit for taxable years beginning in the preceding calendar year (as increased
				under this subparagraph), and
								(ii)$100.
								(C)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2021, the $1,500 amount in
				subparagraph (A) shall be increased by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2020 for calendar year 1992 in
				subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
